Title: From Abigail Smith Adams to John Quincy Adams, 16 March 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy March 16th 1814

I See by the paper that a cartel is to sail from Newyork for Gottenburgh. altho I have written to you frequently of late, by our ministers, mr Clay and Russel, and again by mr Tuckerman, who sails from Norfolk, yet I know it will give you pleasure to hear every day, that your parents, and your children are well.
George and John, who are both attentive to their Studies, have lately past a few days with us, and altho they may not improve so fast, as they would do, under your paternal car,; and additional instruction; they are by no means deficient.
I have not any ambition to have them Men, while they are but Boys. I have seen the fatal concequence of premature acquirements. Altho calculated to dazzel the beholders, their duration is short lived.
“A Blaize betokens Brevity of Life”
I have recently Seen a Buckminster and an Eliot, cut down in the morning of Life, sacrifices to their incessant their eager and insatiable thirst of Learning and Study. and an other victim I fear is offering up upon the same alter. the Mantle of Buckminster has fallen upon Everet, who only Nineteen years of age has been calld to Supply the desk, made vacant by the death of mr Buckminster, Loth as he was, to take upon him at so early an Age; so importent, and so arduous a task, he wished to be allowed a longer period to prepare himself. but the uninimity, and importunity of the Society, overpowrd his inclinations, and upon the ninth of Feb’ry he was ordained. his tallents are of a superiour order, his two first sermons after his ordination; I have been favourd with the reading of them; the first, upon the difficulties of preaching the gospel his Text, “who is sufficient for these things” the other upon the comforts and supports of the gospel, these discourses display a maturity of thought and reflection, a candour and purity of mind, becomeing a minister of the Gospel, and far beyond what might be expected from one of his years.
I thought you would feel an interest in this young gentleman, his Brother having been your pupil, who is also distinguishing himself in the political department, in which he discovers a strong mind, and sound principles. he has been writing and publishing Remarks upon the speech of our first Majestrate, at the opening oft he Session of the Legislature, he concludes a preface to it, in these words having been attacked by the Rebel.
“The writer know’s that those whose Friendship he values, and whose judgment he prizes, will do justice to his intentions, whether they differ from him, or agree with him in sentiment, they know the school in which he was Educated, and to them he may be permitted to Say with Corneilles Nicomede”
“Le Maitre, qui prit soin d’instruire ma jeunesse
Ne M’a jamais appris a faire une bassesse”
In writing a Letter, Subject to inspection you will not expect me to give you political opinions, nor even a narative of the transactions which have taken place during the session of the Legislature.
I will only remind you of a saying of John Wilkes when he was writing his North Britain. “I have been trying said he, to see how near I could approach to Treason, without committing it”
“Sacred duty of insurrection”
is comeing near enough.
We have felt very anxious respecting Mr and Mrs Smith, as he informd his Father, that he intended to return in the Neptune, which has since been reported to have been lost, in the Gulph of finland. I hope without foundation.
My Love to Mrs Adams and to Charles alass I have not any Letters from you to acknowledge, since july last; altho that Number shows that four previous, to that are missing.
“I know not the things which are to happen” but this one thing I know, that I am ever / your affectionate / Mother 
A A—